Name: Commission Regulation (EEC) No 1885/80 of 15 July 1980 laying down detailed rules implementing the system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7 . 80 Official Journal of the European Communities No L 184/29 COMMISSION REGULATION (EEC) No 1885/80 of 15 July 1980 laying down detailed rules implementing the system of premiums for maintaining suckler cows cular if the recipient is temporarily or permanently not in a position to fulfil such obligations by reason of circumstances beyond his control and which he cannot remedy save at disproportionate cost to himself, it appears warranted to provide for the right to premiums to be maintained ; whereas , moreover, the obligations under the premium system may also apply where a holding is transferred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (2 ), as last amended by Regula ­ tion (EEC) No 1366/80 (3 ), and in particular Articles 4 (3) and 5 ( 1 ) thereof, Whereas Regulation (EEC) No 878/77 provides that, with regard to the effect on rights and obligations existing at the time when a representative rate is altered, the provisions of Council Regulation (EEC) No 11 34/68 (4), laid down in respect of the alteration of the relationship between the parity of a Member State's currency and the value of the unit of account, shall apply ; whereas , however, by virtue of Article 4 (3) of Regulation (EEC) No 878 /77, the above provi ­ sions may be derogated from ; Whereas, for fixing the amount of the premium in national currency, the representative rate in force on 1 June of each year should be used ; whereas, however, for the 1980/81 marketing year this rate is that in force on 11 August 1980 ; Whereas it is necessary to specify the terms on which the premium is to be granted and, in particular, the period during which applications for the granting of premiums may be lodged ; Whereas the granting of the additional premium provided for in Article 3 (2) of Regulation (EEC) No 1357/80 implies the granting of the premium provided for in Article 1 of that Regulation ; whereas, however, the other conditions for granting may be determined by the competent authorities of the Member States concerned ; Whereas premiums already paid must be recovered if the obligations under the premium system are not met ; whereas, however, in certain cases, and in parti ­ Article 1 1 . Applications for the premium for maintaining suckler cows shall be lodged with the competent authority designated by each Member State between 1 June and 31 July each year in respect of suckler cows held on the day on which the application is lodged . However, for the 1980/81 marketing year, applications shall be lodged between 11 August and 31 October 1980 or up to a date prior to 31 October as prescribed by the Member State concerned . 2 . In order to be admissible , applications shall include in particular the undertakings provided for in Article 2 (2) of Regulation (EEC) No 1357/80 as well as a declaration by the producer attesting that he undertakes to abide by the abovementioned Regula ­ tion , this Regulation and the measures taken by the Member State concerned for the purpose of applying them . In addition , the applicant must declare in writing when submitting the application :  that neither milk nor milk products coming from the bovine herd kept on the holding which he farms will be disposed of, either in return for payment or otherwise,  that the herd on the holding will be used for breeding calves belonging to one of the meat ­ producing breeds referred to in Article 5 (4) of Regulation (EEC) No 1357/80 or produced by crossing with one of those breeds . (!) OJ No L 140, 5 . 6 . 1980 , p. 1 . (2 ) OJ No L 106, 29 . 4 . 1977, p. 27 . ( 3 ) OJ No L 140 , 5 . 6 . 1980, p. 19 . (4 ) OJ No L 188 , 1 . 8 . 1968 , p. 1 . No L 184/30 Official Journal of the European Communities 17. 7 . 80 3 . After carrying out the necessary checks, the competent authority shall inform each applicant of the result of his application . However, in the cases where applications are accepted, the authority may pay the premium without first so advising the appli ­ cant . Article 2 1 . The additional premium provided for in Article 3 (2) of Regulation (EEC) No 1357/80 shall be granted only to producers who are eligible for the premium provided for in Article 1 of that Regulation . 2 . The competent authorities of the Member States concerned shall determine , where appropriate, the additional conditions for granting the said additional premium and shall inform the Commission thereof within the time limit laid down in Article 7 ( 1 ). Article 3 1 . The amount fixed in Article 3 ( 1 ) of Regulation (EEC) No 1357/80 shall be paid within 12 months following the beginning of the period referred to in Article 1 ( 1 ). 2 . The conversion rate to be applied to the amounts referred to in paragraph 1 and in Article 3 (2) of Regulation (EEC) No 1357/80 shall be the represen ­ tative rate in force on 1 June of each year. However, for the 1980/81 marketing year, the conversion rate shall be the representative rate in force on 11 August 1980 . Article 4 1 . The competent authorities designated by each Member State shall carry out administrative checks supplemented by random or if necessary systematic field checks : (a) on the number of suckler cows on the holding farmed by the beneficiary ; and (b) to ensure that the undertakings provided for in Article 2 (2) of Regulation (EEC) No 1357/80 are being complied with . 2 . Where the beneficiary has not demonstrated to the satisfaction of the competent authorities that he is complying with the undertakings provided for in Article 2 (2) of Regulation (EEC) No 1357/80 , the Member State concerned shall recover the amounts of the premiums and , where appropriate, of the addi ­ tional premiums . 3 . Where the holding is transferred prior to the expiry of the period of 12 months specified in Article 2 (2) of Regulation (EEC) No 1357/80 , the successor may give a written undertaking to the competent authority to continue carrying out the obligations entered into by his predecessor . In such case , if the successor has not demonstrated to the satisfaction of the competent authorities that he is complying with those obligations, the Member State concerned shall recover from him the sums paid to his predecessor. 4 . However, entitlement to the premium shall be maintained where the beneficiary has been unable to comply with his undertakings for the reasons referred to in Article 5 . Article 5 1 . Without prejudice to the particular circum ­ stances to be taken into consideration in individual cases, the competent authorities may accept as justifi ­ cation for the maintenance of the right to the premiums the following cases of force majeure in particular : (a) decease of the beneficiary ; (b) inability over a long period on the part of the beneficiary to carry out his job ; (c) expropriation of a major part of utilized agricul ­ tural area of the holding farmed by the benefi ­ ciary, provided that such expropriation was not foreseeable on the day on which the application was lodged ; (d) a natural disaster seriously affecting the agricul ­ tural area farmed by the beneficiary ; (e) accidental destruction of those of the beneficiary's buildings given over to the rearing of bovine animals ; (f) an epidemic affecting some or all of the benefi ­ ciary's herd of cattle . 2 . Member States shall inform the Commission of cases which they recognize as constituting force majeure. Article 6 1 . Member States shall communicate to the Commission , not later than 10 days following the date of their implementation , the measures taken for the purpose of introducing the system provided for by Regulation (EEC) No 1357/80 and, in particular, a list of the meat-producing breeds referred to in Article 5 (4) of that Regulation . 2 . Member States shall communicate to the Commission not later than 31 December each year the number of cows in respect of which the premium has been applied for, and not later than the end of the marketing year the number of suckler cows in respect of which an application has been accepted . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 11 August 1980 . 17 . 7 . 80 Official Journal of the European Communities No L 184/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1980 . For the Commission Finn GUNDELACH Vice-President